WR-82, 102-01
                                                                               COURT OF CRIMINAL APPEALS
        FILED IN                                                                               AUSTIN, TEXAS
COURT OF CRIMINALAPPEALS                                                      Transmitted 1/2/2015 1:19:59 PM
      January 2 2015                                                            Accepted 1/2/2015 1:25:03 PM
                             TO THE COURT OF CRIMINAL APPEALS                                   ABEL A£°?™
   ABEL ACOSTA, CLERK                                                                                  CLERK
                                            WR-82, 102-01

       Ex Parte
                                                On Application for a Writ of Habeas Corpus
                                                Cause Number 1151921 in the                           ^o
                                                351st District Court from Harris County      ^C^P
       Curtis Fournier                                                                Vj         l%



                               Applicant's Motion To Extend Time
                                            To File Brief                                       i>
       To The Honorable Judges Of The Court Of Criminal Appeals:

       Comes Now, Curtis Fournier, and files this his Motion to Extend Time to File
       Brief, and in support thereof, would respectfully show the Court the following:

                                                   I.
       This Court ordered briefing in this case from both parties to be due on December 30,
       2014. No previous extensions have been requested.

                                                  II.
       Applicant's attorney requests this extension because in this past month, counsel has
       suffered a very unpleasant and lingering virus and counsel's child has also been ill,
       which has disrupted counsel's work schedule in addition to holiday obligations and
       counsel's work on many cases including a trial setting on December 23, 2014. Counsel
       has also been working on the following matters:

           •   In re K. C, Juvenile Trial Court No. 2012-04759J
           •   Craig Beat, 01-12-00S96-CR
           • Abner Washington, 01-14-00885-CR
           •   Forest Penton, 14-14-00406-CR
           •   Rodney Robins, Q\-\4-W5%2-CR
           •   Hugo Pachas-Luna, 01-14-00516-CR, et. seq.
                                          III.
Appellee's attorney requests this extension of 30 days, which is necessary so that the
brief can be thoroughly written and timely filed. This motion is not made for the
purpose of delay.

                                      PRAYER


Wherefore, Premises Considered, Applicant prays that this Honorable Court
grants this requested extension of time to file the brief in the above cause and extend
the time for filing to January 30, 2015.

                                                        Respectfully submitted,

                                                       Alexander Bunin
                                                        Chief Public Defender
                                                        Harris County, Texas

                                                        / S/ c^ata* t/. (/(/&&</
                                                       Sarah V. Wood
                                                       Assistant Public Defender
                                                        Harris County, Texas
                                                       Texas Bar Number 24048898
                                                        1201 Franklin, 13th Floor
                                                       Houston Texas 77002
                                                       713.368.0016 (phone)
                                                       713.368.9278 (fax)
                                                       Sarah.Wood@pdo.hctx.net


                              Certificate of Service


By my signature below, I hereby certify that a true and correct copy of the above and
foregoing Appellee's Motion to Extend Time to File Brief has been served on Roe
Wilson, Assistant District Attorney of Harris County, Texas via the electronic e-file
system.


                                        I's/'Sa^aJ €?. fflesiV
                                        Sarah V. Wood